DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant filed amendments on 3/8/21. Claims 1, 11, 16, and 22 were amended. Claims 1-11, 13-16, and 18-22 are presently pending and presented for examination.

Response to Arguments
Regarding rejections under 35 USC 112(a): Examiner previously rejected claims 1, 11, and 16 under 35 USC 112(a) for containing new matter. However, as per the interview with the examiner, applicant’s representative, and SPE Fadey Jabr on 3/2/21, applicant has amended the claims to replace instances of “electric signals” with “signals”, thus resolving this 112(a) issue. The rejections under this statute are therefore withdrawn.
Regarding rejections under 35 USC 103: Applicant’s arguments with respect to claims 1, 11, 16 and their dependents have been considered but are moot because the arguments refer to amended portions of the claim language. The Previous rejections of these claims under 35 USC 103 has been withdrawn. However, a new grounds of rejection is made in view of Matsuzaki (US 20180210443 A1), hereinafter referred to as Matsuzaki.

Claim Objections
Claim 16 is objected to because of the following informalities:
In claim 16, “before initiating the paving operation” should be “before initiating a paving operation”

Claim Rejections - 35 USC § 103
Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sprock et al. (US 20160292846 A1) in view of Matsuzaki (US 20180210443 A1), hereinafter referred to as Sprock and Matsuzaki, respectively.
Regarding claim 1, Sprock discloses A paving system, comprising 
a paving machine (Sprock discloses that machines “may implement aspects of this disclosure, including…pavers” [See at least Sprock, 0021]); 
a plurality of locational or positional sensor units coupled to or in communication with the paving machine (See Fig. 2 in Sprock: “the sensors 20a-c may include any device that senses, detects, or measures a condition…of the hauling machine 16” [See at least Sprock, 0027]. Also see Fig. 3 in Sprock: Sprock discloses, “The machine 110 may include one or more first sensors 120a-120h…and one or more second sensors 140a-140d” [See at least Sprock, 0036]); and 
a controller in communication with the plurality of sensor units (See Fig. 2 in Sprock: Sprock discloses, “To facilitate the collection, recording, and transmitting of data…hauling machines 16 may include an onboard control module 20” [See at least Sprock, 0027]. Sprock also teaches that control module 20 comprises sensors 20a-c [See at least Sprock, 0028]. Sprock further teaches, “The controller 28 may generate an analysis of the data collected from one or more of onsite and offsite sensors” [See at least Sprock, 0043]. Sprock also teaches “the controller 28 may be located onboard one or more of the machines” [See at least Sprock, 0040]. The “controller” of the applicant’s claimed invention can therefore be thought to comprise both control module 20 and controller 28 in Sprock); 
wherein the controller is configured to select locational or positional information from one or more active sensor units of the plurality of sensor units (Sprock discloses, “a machine location system may use radar data to determine a position of the machine 110 relative to other machines or objects” [See at least Sprock, 0038]) and automatically navigate the paving machine (Sprock discloses, “control module 20 may…control fueling, the transmission to control shifting, a steering mechanism…other components and/or subsystems of the hauling machine 16” [See at least Sprock 0032]).
However, Sprock does not explicitly teach the paving system wherein, upon being set in an autonomous navigation mode and before beginning the navigation of the paving machine, the controller is configured to initially determine a subset of the plurality of sensor units that are available and operational by sending signals to respective sensor connections and by detecting whether any signals are being received from the respective sensor connections.
However, Matsuzaki does teach a system for autonomously operating a work vehicle wherein, upon being set in an autonomous navigation mode (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that at #02, the controller of a work vehicle checks that the autonomous travel mode is selected before proceeding with testing sensors of the work vehicle [See at least Matsuzaki, 0034]) and before beginning the navigation of the paving machine (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that autonomous driving of the vehicle does not begin until #11, after the sensors have been verified to operate normally [See at least Matsuzaki, 0041]), the controller is configured to initially determine a subset of the plurality of sensor units that are available and operational (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that normal operation of at least a subset of the sensors may be determined by the tests conducted from #07-#09 [See at least Matsuzaki, 0038-0041]. It will be appreciated that those sensors which function normally are available and operational as per the disclosure in at least [0025] and [0035] of applicant’s specification) by sending signals to respective sensor connections (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that, as part of the sensor trial process (#07), all obstruction sensors are caused to operate in a trial mode [See at least Matsuzaki, 0037]. It will be appreciated that such an operation regime is caused by sending signals to the respective sensors) and by detecting whether any signals are being received from the respective sensor connections (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that normal operation may be determined by detecting that signals received from sensors are in a normal range for the tests conducted from #07-#09 [See at least Matsuzaki, 0038-0041]). Both Sprock and Matsuzaki teach methods for autonomously operating a work vehicle. However, only Matsuzaki explicitly teaches where a work vehicle may check that its sensors are available and operational prior to starting any work-implementing travel of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the work vehicle system of Sprock to also check to see if sensor of the vehicle are available and operational prior to beginning work-implementing travel, as in Matsuzaki. Doing so improves safety by averting dangerous conditions which may (See least Fig. 5 in Matsuzaki and [Matsuzaki, 0041]).

Regarding claim 4, Sprock in view of Matsuzaki teaches The paving system of claim 1, wherein the paving system further includes a user interface configured to display the one or more active sensor units (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that In a case where one or more of the obstruction sensors has not detected an obstruction (user), it is determined that a sensor operation state is not normal, and the obstruction sensor(s) that has(have) not detected an obstruction (user) is displayed on the touch panel 43 [See at least Matsuzaki, 0039-0040]).

Regarding claim 5, Sprock in view of Matsuzaki teaches The paving system of claim 1, wherein the plurality of sensor units includes at least one GPS sensor unit that comprises at least one GPS antenna to receive locational information from one or more satellites (Matsuzaki teaches that in a cabin 21 of the vehicle, a satellite positioning module 80 configured as a global navigation satellite system (GNSS) module is provided [See at least Matsuzaki, 0019]).

Regarding claim 6, Sprock in view of Matsuzaki teaches The paving system of claim 1, wherein the plurality of sensor units includes at least one proximity sensor unit coupled to at least one proximity sensor (See Fig. 3 in Sprock: Sprock discloses, “The machine 110 may include one or more first sensors 120a-120h (e.g., RADAR, LIDAR, infrared, thermal, audio, etc.)” [See at least Sprock, 0036]) positioned on the paving machine (See Fig. 3 in Sprock: Sensors 120a-h are positioned on the machine), and wherein the at least one proximity sensor unit is configured to detect a distance between the proximity sensor and an object or a topographical feature (Sprock discloses, “a machine location system may use radar data to determine a position of the machine 110 relative to other machines or objects” [See at least Sprock, 0038]. See rejection of claim 1).

Regarding claim 7, Sprock in view of Matsuzaki teaches The paving system of claim 6, wherein the at least one proximity sensor includes a front right proximity sensor coupled to a front right portion of the machine, a front left proximity sensor coupled to a front left portion of the machine, a rear right proximity sensor coupled to a rear right portion of the machine, and a rear left proximity sensor coupled to a rear left portion of the machine (See Fig. 3 in Sprock: Sprock discloses, “The machine 110 may include one or more first sensors 120a-120h (e.g., RADAR, LIDAR, infrared, thermal, audio, etc.)” [See at least Sprock, 0036]. These sensors are positioned in the four regions of the vehicle as claimed by the applicant).

Regarding claim 8, Sprock in view of Matsuzaki teaches The paving system of claim 1, wherein the plurality of sensor units includes at least one LIDAR sensor unit coupled to at least one LIDAR sensor positioned on the paving machine (See Fig. 3 in Sprock: Sprock discloses, “The machine 110 may include one or more first sensors 120a-120h (e.g., RADAR, LIDAR, infrared, thermal, audio, etc.)” [See at least Sprock, 0036]), and wherein the at least one LIDAR sensor unit is configured to identify one or more stationary objects or topographical features and a distance between the at least one LIDAR sensor and the one or more stationary objects or topographical features (Sprock discloses, “the machine 110 may process sensor data received from one of the first sensor devices 120a to detect features that are in the environment… to determine a position of the machine 110 relative to other machines or objects” [See at least Sprock, 0038]).

Regarding claim 10, Sprock in view of Matsuzaki teaches The paving system of claim 1, wherein the plurality of sensor units includes at least one total station sensor unit in communication with a total station system (Sprock discloses, “Each of the machines 12, 14, 16 at the worksite 10 may be in communication…with a central station 18 by way of wireless communication” [See at least Sprock, 0018]. Thus, the total station system may comprise central station 18) configured to detect at least one total station unit positioned on the paving machine (See Fig. 2 in Sprock: Sprock discloses, “To facilitate the collection, recording, and transmitting of data from the machines…to the central station 18…and vice versa, each of the hauling machines 16 may include…a communication module 24” [See at least Sprock, 0027]. Thus, communication module 24 of a vehicle may comprise the total station sensor unit) such that the total station system identifies a position of the paving machine on a worksite (Sprock discloses, “Data received by the control module 20…may be sent offboard to the central station 18 by way of the communication module 24” [See at least Sprock, 0027]. Sprock further teaches that sensors 20a-c of control module 20 may gather machine location [See at least Sprock, 0030]).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sprock et al. (US 20160292846 A1) in view of Matsuzaki (US 20180210443 A1) in further view of Beaty et al. (US 3811787 A), hereinafter referred to as Beaty.
Regarding claim 2, Sprock in view of Matsuzaki teaches The paving system of claim 1, wherein the paving machine includes a screed (Sprock discloses that machines “may implement aspects of this disclosure, including…pavers” [See at least Sprock, 0021]. It will be appreciated by anyone of ordinary skill in the art that a screed is inherent to a paver). 
However, Sprock does not explicitly teach wherein at least one of the locational or positional sensor units is coupled to or in communication with a portion of the screed.
However, Beaty does teach a paver comprising at least one locational or positional sensor unit is coupled to or in communication with a portion of [a] screed (Beaty teaches, “an automatic screed control system for a paver includes a feeler or sensor which engages an external reference wire or stringline. This external reference establishes a reference plane independently of the paving machine” [Beaty, Col 1, lines 14-18]. Beaty teaches that this allows the controller to vary the angular position of the screed [Beaty, Col 1, lines 18-23]). Both Sprock and Beaty teach methods for operating pavers. However, Beaty specifically teaches where positional sensors are coupled to the screed of a paver.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to add the screed sensor of Beatty to the list of sensors controlled by the controller of Sprock. Doing so allows the vehicle controller to accurately vary the angle of the screed, which is fundamental to allowing the paver to do its job when terrain is irregular (With regard to this reasoning, Beaty teaches, “Such a system permits the paving machine to lay a pavement with a desirable profile notwithstanding the fact that the subgrade, over which the paving machine must travel, is somewhat irregular” [Beaty, Col 1, lines 23-27]).

Regarding claim 9, Sprock in view of Matsuzaki teaches The paving system of claim 1. 
However, Sprock does not explicitly teach wherein the plurality of sensor units includes at least one stringline sensor unit coupled to at least one stringline sensor positioned on the paving machine, and wherein the at least one stringline sensor unit is configured to detect one or more stringlines positioned on a worksite.
However, Beaty does teach a paver comprising at least one sensor unit which includes at least one stringline sensor unit coupled to at least one stringline sensor positioned on the paving machine (See Fig. 1 in Beaty: Beaty teaches, “The sensing mechanism 55 includes a sensor arm 56, one end of which is engaged with a stringline 57” [Beaty, Col 5, lines 10-12]), and wherein the at least one stringline sensor unit is configured to detect one or more stringlines positioned on a worksite (Beaty teaches, “an automatic screed control system for a paver includes a feeler or sensor which engages an external reference wire or stringline. This external reference establishes a reference plane independently of the paving machine” [Beaty, Col 1, lines 14-18]. Beaty teaches that this allows the controller to vary the angular position of the screed [Beaty, Col 1, lines 18-23]). Both Sprock and Beaty teach methods for operating pavers. However, Beaty specifically teaches where stringline detection sensors are coupled to the screed of a paver.
(With regard to this reasoning, Beaty teaches, “Such a system permits the paving machine to lay a pavement with a desirable profile notwithstanding the fact that the subgrade, over which the paving machine must travel, is somewhat irregular” [Beaty, Col 1, lines 23-27]).

Claims 3, 11, 13, 16, 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sprock et al. (US 20160292846 A1) in view of Matsuzaki (US 20180210443 A1) in further view of Tolstedt et al. (US 20100063663 A1), hereinafter referred to as Tolstedt.
Regarding claim 3, Sprock in view of Matsuzaki teaches The paving system of claim 1. 
However, Sprock does not explicitly teach the paving system wherein the controller is configured to monitor the information received from the one or more active sensor units to detect an abnormality or error condition; and 
wherein if the controller detects an abnormality or error condition, the controller is configured to activate one or more different sensors of the plurality of sensor units that are available and operational.
However, Sprock does teach a paving system wherein the controller is configured to monitor the information received from the one or more active sensor units to detect an abnormality or error condition (See Fig. 17 in Tolstedt: Tolstedt teaches that step 1706 entails constantly monitoring sensors for errors or failures [See at least Tolstedt, 0127]. Also see Fig. 1 in Tolstedt: Tolstedt teaches that these sensors, when there is no error condition, are used for obstacle detection [See at least Tolstedt, 0038]); and 
wherein if the controller detects an abnormality or error condition, the controller is configured to activate one or more different sensors of the plurality of sensor units that are available and operational (See Fig. 17 in Tolstedt: Tolstedt teaches, “When the process detects incongruous information from a sensor (step 1708), the process determines whether the sensor is in error or failure (step 1710). If the sensor is in error or failure, the process selects an alternate sensor (step 1712), and continues to monitor for sensor failure” [See at least Tolstedt, 0127]). Both Sprock and Tolstedt teach methods of navigating vehicles using a number of sensors. However, only Tolstedt teaches where the controller of the vehicle may sense an abnormality during work operations and activate another substitute sensor instead to maintain a plurality of functional sensors.
It would have been obvious to anyone of ordinary skill in the art prior to effective filing date of the claimed invention to add the abnormality detection aspect of Tolstedt’s controller to the controller of Sprock. Doing so allows the vehicle to detect errors and continue to operate correctly using the substitute sensor in the event of an error (With regard to this reasoning, Tolstedt teaches “redundancy in the event of a sensor failure…facilitates high-integrity operation of the vehicle” [See at least Tolstedt, 0075]).

Regarding claim 11, Sprock discloses A control system for a paving machine (Sprock discloses that machines “may implement aspects of this disclosure, including…pavers” [See at least Sprock, 0021]), comprising: 
a plurality of sensor units (Sprock illustrates a plurality of sensors 20a-c in Fig. 2 and a plurality of sensors 120a-120h and 140a-140d in Fig. 3); and 
a controller operatively coupled to each of the plurality of sensor units (See Fig. 2 in Sprock: Sprock discloses, “To facilitate the collection, recording, and transmitting of data…hauling machines 16 may include an onboard control module 20” [See at least Sprock, 0027]. Sprock also teaches that control module 20 comprises sensors 20a-c [See at least Sprock, 0028]. Sprock further teaches, “The controller 28 may generate an analysis of the data collected from one or more of onsite and offsite sensors” [See at least Sprock, 0043]. Sprock also teaches “the controller 28 may be located onboard one or more of the machines” [See at least Sprock, 0040]. The “controller” of the applicant’s claimed invention can therefore be thought to comprise both control module 20 and controller 28 in Sprock), wherein the controller is configured to control and steer the paving machine (Sprock discloses, “control module 20 may…control fueling, the transmission to control shifting, a steering mechanism…other components and/or subsystems of the hauling machine 16” [See at least Sprock 0032]) based on information from one or more of the sensor units (Sprock discloses generating an analysis of sensor data [See at least Sprock, 0043]. Sprock provides many examples of how the analyzed data from the sensors may be used to actuate the vehicle [See at least Sprock, 0046]).
However, Sprock does not explicitly teach the system wherein, upon being set in an autonomous navigation mode and before initiating the paving operation, the controller is configured to initially determine a subset of the plurality of sensor units that are available for a particular operation.
wherein, upon being set in an autonomous navigation mode (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that at #02, the controller of a work vehicle checks that the autonomous travel mode is selected before proceeding with testing sensors of the work vehicle [See at least Matsuzaki, 0034]) and before initiating work-implementing travel of the vehicle (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that autonomous driving of the vehicle does not begin until #11, after the sensors have been verified to operate normally [See at least Matsuzaki, 0041]), the controller is configured to initially determine a subset of the plurality of sensor units that are available for a particular operation (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that, as part of the sensor trial process (#07), all obstruction sensors are caused to operate in a trial mode [See at least Matsuzaki, 0037]. Matsuzaki further teaches that normal operation may be determined by detecting that signals received from sensors are in a normal range for the tests conducted from #07-#09 [See at least Matsuzaki, 0038-0041]). Both Sprock and Matsuzaki teach methods for autonomously operating a work vehicle. However, only Matsuzaki explicitly teaches where a work vehicle may check that its sensors are available and operational prior to starting any work-implementing travel of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the work vehicle system of Sprock to also check to see if sensor of the vehicle are available and operational prior to beginning work-implementing travel, as in Matsuzaki. Doing so improves safety by averting dangerous conditions which may result from autonomous operation using malfunctioning sensors (See least Fig. 5 in Matsuzaki and [Matsuzaki, 0041]).
wherein at least one sensor unit of the plurality of sensor units includes a different accuracy than at least one other sensor unit and wherein the controller is configured to control and steer the paving machine based on information from a different one or more of the sensor units if the controller detects an abnormality or error condition in the one or more sensor units,
wherein the controller is configured to select one or more active sensors of the available sensors based on an accuracy of the particular operation.
However Tolstedt does teach the system wherein at least one sensor unit of the plurality of sensor units includes a different accuracy than at least one other sensor unit (See at least Fig. 17 in Tolstedt: Tolstedt discloses that, in steps 1708, 1710, and 1712, the control determines whether a sensor is providing inaccurate information, and if so, switches to an alternate sensor [See at least Tolstedt, 0127]. Anyone of ordinary skill in the art will appreciate that the sensor returning erroneous readings has a different accuracy than the backup sensor which replaces it, since it is returning inaccurate results in the first place) and wherein the controller is configured to control and steer (See Fig. 9 in Tolstedt: Tolstedt teaches that sensor data may be used to control and steer the autonomous vehicle [See at least Tolstedt, 0098-0099]) a vehicle based on information from a different one or more of the sensor units if the controller detects an abnormality or error condition in the one or more sensor units (See Fig. 17 in Tolstedt: Tolstedt teaches, “When the process detects incongruous information from a sensor (step 1708), the process determines whether the sensor is in error or failure (step 1710). If the sensor is in error or failure, the process selects an alternate sensor (step 1712), and continues to monitor for sensor failure” [See at least Tolstedt, 0127]), and 
wherein the controller is configured to select one or more active sensors of the available sensors based on an accuracy of the particular operation (See at least Fig. 17 in Tolstedt: Tolstedt discloses that, in steps 1708, 1710, and 1712, the control determines whether a sensor is providing inaccurate information, and if so, switches to an alternate sensor [See at least Tolstedt, 0127]. Anyone of ordinary skill in the art will appreciate that the sensor returning erroneous readings has a different accuracy than the backup sensor which replaces it, since it is returning inaccurate results in the first place). 
Both Sprock and Tolstedt teach methods of navigating vehicles using a number of sensors. However, only Tolstedt teaches where the controller of the vehicle may sense an abnormality and activate another substitute sensor instead, and continue the control and navigation of the vehicle based off of this new sensor.
It would have been obvious to anyone of ordinary skill in the art prior to effective filing date of the claimed invention to add the abnormality detection aspect of Tolstedt’s controller to the controller of Sprock. Doing so allows the vehicle to continue to operate correctly using the substitute sensor in the event of an error (With regard to this reasoning, Tolstedt teaches “redundancy in the event of a sensor failure…facilitates high-integrity operation of the vehicle” [See at least Tolstedt, 0075]).

Regarding claim 13, Sprock in view of Matsuzaki in further view of Tolstedt teaches The control system of claim 11, wherein the plurality of sensor units includes a plurality of proximity sensors positioned around a periphery of the paving machine (See Fig. 3 in Sprock: Sprock discloses, “The machine 110 may include one or more first sensors 120a-120h (e.g., RADAR, LIDAR, infrared, thermal, audio, etc.)” [See at least Sprock, 0036]. These sensors are located around a periphery of the paving machine).

Regarding claim 16, Sprock discloses A method of automatically navigating a machine (Sprock discloses, “control module 20 may…control fueling, the transmission to control shifting, a steering mechanism…other components and/or subsystems of the hauling machine 16” [See at least Sprock 0032]. Sprock further teaches that this control may be autonomous [See at least Sprock, 0032]) which may perform a paving operation (Sprock discloses that machines “may implement aspects of this disclosure, including…pavers” [See at least Sprock, 0021]), comprising: 
receiving a signal setting the machine in an automated navigation mode (Sprock teaches that control of the vehicle may be autonomous [See at least Sprock, 0032]);
autonomously navigating (Sprock discloses autonomously navigating the machine [See at least Sprock, 0032]) the machine over a worksite using one or more sensors of the available sensors to determine a position of the machine on the worksite or relative to other elements on the worksite (Sprock discloses, “a machine location system may use radar data to determine a position of the machine 110 relative to other machines or objects” [See at least Sprock, 0038]. Sprock further teaches that the machine may possess a plurality of sensors, with radar being just one of that plurality [See at least Sprock, 0029]); 
However, Sprock does not teach the method further comprising:
before initiating the paving operation, initially determining a set of available sensors from a plurality of sensors associated with the machine by sending signals to respective sensor connections and by detecting whether any signals are being received from the respective sensor connections; and
detecting an abnormality or error condition in information received from the one or more sensors of the available sensors. 
However, Matsuzaki does teach a method for autonomously navigating a work vehicle comprising:
before initiating the paving operation (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that autonomous driving of the vehicle does not begin until #11, after the sensors have been verified to operate normally [See at least Matsuzaki, 0041]), initially determining a set of available sensors from a plurality of sensors associated with the machine by sending signals to respective sensor connections (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that, as part of the sensor trial process (#07), all obstruction sensors are caused to operate in a trial mode [See at least Matsuzaki, 0037]. It will be appreciated that such an operation regime is caused by sending signals to the respective sensors) and by detecting whether any signals are being received from the respective sensor connections (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that normal operation may be determined by detecting that signals received from sensors are in a normal range for the tests conducted from #07-#09 [See at least Matsuzaki, 0038-0041]); and
detecting an abnormality or error condition in information received from the one or more sensors of the available sensors (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that the result of the determination may indicate an abnormal operation of a sensor (No in #09) [See at least Matsuzaki, 0041]). Both Sprock and Matsuzaki teach methods for autonomously 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the work vehicle system of Sprock to also check to see if sensor of the vehicle are available and operational prior to beginning work-implementing travel, as in Matsuzaki. Doing so improves safety by averting dangerous conditions which may result from autonomous operation using malfunctioning sensors (See least Fig. 5 in Matsuzaki and [Matsuzaki, 0041]).
However, Sprock does not teach the method further comprising:
activating or relying on a different one or more sensors of the available sensors to determine the position of the machine on the worksite or relative to other elements on the worksite to navigate the machine.
However, Tolstedt does teach a method for operating an autonomous work vehicle, further comprising:
activating or relying on a different one or more sensors of the available sensors (See Fig. 17 in Tolstedt: Tolstedt further teaches that if the sensor is in error or failure, the process selects an alternate sensor (step 1712), and continues to monitor for sensor failure” [See at least Tolstedt, 0127]) to determine the position of the machine on the worksite or relative to other elements on the worksite to navigate the machine (Tolstedt teaches, “Location sensing devices include odometers, global positioning systems, and vision-based triangulation systems” [See at least Tolstedt, 0031]). Both Sprock and Tolstedt teach methods of navigating 
It would have been obvious to anyone of ordinary skill in the art prior to effective filing date of the claimed invention to add the abnormality detection aspect of Tolstedt’s controller to the controller of Sprock. Doing so allows the vehicle to continue to operate correctly using the substitute sensor in the event of an error (With regard to this reasoning, Tolstedt teaches “redundancy in the event of a sensor failure…facilitates high-integrity operation of the vehicle” [See at least Tolstedt, 0075]).

Regarding claim 18, Sprock in view of Matsuzaki in further view of Tolstedt teaches The method of claim 16, wherein the plurality of sensors includes a plurality of proximity sensors positioned around a periphery of the machine (See Fig. 3 in Sprock: Sprock discloses, “The machine 110 may include one or more first sensors 120a-120h (e.g., RADAR, LIDAR, infrared, thermal, audio, etc.)” [See at least Sprock, 0036]. These sensors are located around a periphery of the paving machine).

Regarding claim 21, Sprock in view of Matsuzaki in further view of Tolstedt teaches The method of claim 16, further comprising, after determining the set of available sensors from the plurality of sensors associated with the machine, selecting one or more active sensors of the available sensors based on an accuracy of an operation to be performed by the machine (See at least Fig. 17 in Tolstedt: Tolstedt discloses that, in steps 1708, 1710, and 1712, the control determines whether a sensor is providing inaccurate information, and if so, switches to an alternate sensor [See at least Tolstedt, 0127]. The replacement sensor may be regarded as an active sensor).

Regarding claim 22, Sprock in view of Matsuzaki in further view of Tolstedt teaches The control system of claim 11, wherein the controller is configured to initially determine the subset of the plurality of sensor units that are available and operational (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that normal operation of at least a subset of the sensors may be determined by the tests conducted from #07-#09 [See at least Matsuzaki, 0038-0041]. It will be appreciated that those sensors which function normally are available and operational as per the disclosure in at least [0025] and [0035] of applicant’s specification) by sending signals to respective sensor connections (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that, as part of the sensor trial process (#07), all obstruction sensors are caused to operate in a trial mode [See at least Matsuzaki, 0037]. It will be appreciated that such an operation regime is caused by sending signals to the respective sensors) and by detecting whether any signals are being received from the respective sensor connections (See at least Fig. 5 in Matsuzaki: Matsuzaki teaches that normal operation may be determined by detecting that signals received from sensors are in a normal range for the tests conducted from #07-#09 [See at least Matsuzaki, 0038-0041]).

Claims 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sprock et al. (US 20160292846 A1) in view of Matsuzaki (US 20180210443 A1) in further view of Tolstedt et al. (US 20100063663 A1) in further view of Beaty et al. (US 3811787 A).
Regarding claim 14, Sprock in view Matsuzaki in further view of Tolstedt teaches The control system of claim 13, wherein the plurality of sensor units further includes a GPS sensor unit (Matsuzaki teaches that in a cabin 21 of the vehicle, a satellite positioning module 80 configured as a global navigation satellite system (GNSS) module is provided [See at least Matsuzaki, 0019]), a LIDAR sensor unit (See Fig. 3 in Sprock: Sprock discloses, “The machine 110 may include one or more first sensors 120a-120h (e.g., RADAR, LIDAR,…etc.)” [See at least Sprock, 0036]) and a total station sensor unit (See Fig. 2 in Sprock: Sprock discloses, “To facilitate the collection, recording, and transmitting of data from the machines…to the central station 18…each of the hauling machines 16 may include…a communication module 24” [See at least Sprock, 0027]. Thus, communication module 24 of a vehicle may comprise the total station sensor unit).
However, Sprock does not explicitly teach where the plurality of sensors further includes a stringline sensor unit. However, Beaty does teach where the plurality of sensors further includes a stringline sensor unit (Beaty teaches, “an automatic screed control system for a paver includes a feeler or sensor which engages an external reference wire or stringline. This external reference establishes a reference plane independently of the paving machine” [Beaty, Col 1, lines 14-18]. Beaty teaches that this allows the controller to vary the angular position of the screed [Beaty, Col 1, lines 18-23]). Both Beaty and Sprock teach methods of 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to add the stringline sensor of Beatty to the list of sensors controlled by the controller of Sprock. Doing so allows the vehicle controller to accurately vary the angle of the paver’s screed, which is fundamental to allowing the paver to do its job when terrain is irregular (With regard to this reasoning, Beaty teaches, “Such a system permits the paving machine to lay a pavement with a desirable profile notwithstanding the fact that the subgrade, over which the paving machine must travel, is somewhat irregular” [Beaty, Col 1, lines 23-27]).

Regarding claim 19, Sprock in view of Matsuzaki in further view of Tolstedt teaches The method of claim 18 wherein the plurality of sensors further includes a GPS antenna (Matsuzaki teaches that in a cabin 21 of the vehicle, a satellite positioning module 80 configured as a global navigation satellite system (GNSS) module is provided [See at least Matsuzaki, 0019]), LIDAR sensor (Sprock discloses “The machine 110 may include one or more first sensors 120a-120h (e.g., RADAR, LIDAR, infrared, thermal, audio, etc.)” [See at least Sprock, 0036]) and a universal total station monitor unit configured to detect one or more total station units positioned on the machine (See Fig. 1 in Sprock: Sprock discloses, “Each of the machines 12, 14, 16 at the worksite 10 may be in communication with each other and with a central station 18 by way of wireless communication (such as a communication channel as defined herein) to remotely transmit and receive operational data and instructions” [See at least Sprock, 0018]). 
wherein the plurality of sensors further includes a stringline sensor.
However, Beaty does teach a method for operating a paver wherein the plurality of sensors further includes a stringline sensor (Beaty teaches, “an automatic screed control system for a paver includes a feeler or sensor which engages an external reference wire or stringline. This external reference establishes a reference plane independently of the paving machine” [Beaty, Col 1, lines 14-18]. Beaty teaches that this allows the controller to vary the angular position of the screed [Beaty, Col 1, lines 18-23]). Both Beaty and Sprock teach methods of controlling a paving vehicle. However, only Beaty explicitly teaches where the vehicle has a stringline sensor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to add the stringline sensor of Beatty to the list of sensors controlled by the controller of Sprock. Doing so allows the vehicle controller to accurately vary the angle of the paver’s screed, which is fundamental to allowing the paver to do its job when terrain is irregular (With regard to this reasoning, Beaty teaches, “Such a system permits the paving machine to lay a pavement with a desirable profile notwithstanding the fact that the subgrade, over which the paving machine must travel, is somewhat irregular” [Beaty, Col 1, lines 23-27]).

Regarding claim 20, Sprock in view of Matsuzaki in further view of Tolstedt in further view of Beaty teaches The method of claim 19, wherein the autonomous navigation of the machine over the worksite includes using the GPS antenna to determine a location of the machine (Matsuzaki teaches that in a cabin 21 of the vehicle, a satellite positioning module 80 configured as a global navigation satellite system (GNSS) module is provided [See at least Matsuzaki, 0019]), wherein the autonomous navigation of the machine over the worksite further includes contemporaneously using one or more of the proximity sensors (Tolstedt teaches, “different sensors may be used to identify the environment around a vehicle. The sensors in sensor system 400 may be selected such that one of the sensors is always capable of sensing information needed to operate the vehicle in different operating environments” [See at least Tolstedt, 0068]. If one sensor is always enabled, then the GPS system of [Tolstedt, 0069] will have to operate contemporaneously with it) to determine a position of the machine relative to one or more objects or topographical features on the worksite based on a desired accuracy (See Fig. 4, a diagram of the vehicle’s sensor system 400, in Tolstedt: Tolstedt teaches, “Two dimensional/three dimensional lidar 406…generate two dimensional or three dimensional range matrices. The range matrices are used to determine distance to an object” [See at least Tolstedt, 0070]), wherein the plurality of sensors includes at least one sensor positioned on or in communication with a portion of a screed on the machine (Beaty teaches, “an automatic screed control system for a paver includes a feeler or sensor which engages an external reference wire or stringline” [Beaty, Col 1, lines 14-17]), and wherein the method includes positioning the portion of the screed based on the at least one sensor positioned on or in communication with the portion of the screed (Beaty teaches, “This external reference [of the screed sensor] establishes a reference plane independently of the paving machine” [Beaty, Col 1, lines 17-18]. Beaty teaches that this allows the controller to vary the angular position of the screed independently of the rest of the machine [Beaty, Col 1, lines 18-23]) and positioning the machine based on another of the plurality of sensors (Sprock discloses generating an analysis of sensor data [See at least Sprock, 0043]. Sprock provides many examples of how the analyzed data from the sensors may be used to actuate the vehicle [See at least Sprock, 0046]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sprock et al. (US 20160292846 A1) in view of Matsuzaki (US 20180210443 A1) in further view of Tolstedt et al. (US 20100063663 A1) in further view of Beaty et al. (US 3811787 A) in further view of Harda et al. (US 20160368534 A1), hereinafter referred to as Harda.
Regarding claim 15, Sprock in view of Matsuzaki in further view of Tolstedt in further view of Beaty teaches The control system of claim 14, wherein the controller is configured to control and steer the paving machine based on information received from the proximity sensors (Sprock discloses generating an analysis of sensor data [See at least Sprock, 0043]. Sprock provides many examples of how the analyzed data from the sensors may be used to actuate the vehicle [See at least Sprock, 0046]).
However, Sprock does not explicitly teach the system where the controller controls and steers the vehicle based on information from proximity sensors when a topographical feature is a constant distance from the paving machine during a portion of a paving operation, and wherein the controller is configured to switch between information received from the proximity sensors and information received from the GPS sensor unit when the topographical feature is not a constant distance from the paving machine during another portion of the paving operation.
when a topographical feature is a constant distance from the vehicle during a portion of an operation (Harda teaches, “Once in the curve, the vehicle 100 can for example maintain a constant distance to the outer lane boundary 104” [See at least Harda, 0044]), and wherein the controller is configured to switch between information received from the proximity sensors to information received from the GPS sensor unit when the topographical feature is not a constant distance from the paving machine during the operation (Harda teaches, “a vehicle comprising a forward looking camera 702…a GPS module and various environment sensors…By using the information from all the available sensors, the steering assistance system can optimize the safety distance so that the vehicle can travel safely through a curve…in the event that some part of the steering assistance system should fail” [See at least Harda, 0059]. Thus, if any part of the steering system should fail while the vehicle is optimizing the safety distance, i.e., the distance is not constant, then other parts of the steering system will compensate. With regard to the applicant’s claim, if the proximity sensors should fail during this process but the GPS module is still functional, the GPS module will compensate and act as a failsafe). Both Sprock and Harda teach systems for navigating vehicles equipped with a plurality of sensors. However, Harda specifically teaches a GPS failsafe method which allows the GPS system to ensure safe operation of the vehicle in the event that the other parts of the vehicle steering assist system fail.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to add the GPS failsafe method of Harda to the controller of (With regard to this reasoning, Harda teaches, “By using the information from all the available sensors [including GPS], the steering assistance system can optimize the safety distance so that the vehicle can travel safely through a curve…so that there is sufficient time/distance to take corrective action or stop the vehicle in the event that some part of the steering assistance system should fail” [See at least Harda, 0059]).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668